Title: To Benjamin Franklin from [Samuel Wharton], 2 December 1768
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Friend
Philadelphia December 2d, 1768
As soon as I heard, That Sir William Johnson had received the King’s Orders to settle the Boundary with the Six Nations, I set off with Captain William Trent (The legal Attorney of the Traders, who suffered, as well by the Encroachments of the French in 1754, as by the Indians in 1763) for the Mohocks Country, But on our arrival at Albany, we receiv’d a Letter from him, informing Us, That his bad state of Health, had required his going to New London, for a change of air and Diet.
Thither we followed him and returned with Him to his House, where and in the Indian Country, until the month of September, we were engaged, in using our best Interest with the Indians, To obtain a Reimbursement for the Losses, which we and others had sustained, by the Depredation of the Shawanese and Delawares in the Year 1763. The beginning of September, We set off for Fort Stanwix, which is at the Head of the Mohocks River, In order to attend the Congress, and were detained there, until the 5th of November, as the distant Nations were long collecting and the Seneca’s had sustained a Loss, in the Death of one of their Chiefs, and the upper Nations were attending Them, in the Ceremony of Condolance.
By the best Estimation, There were, about three thousand four hundred Indians collected, and much fewer Women and Children, than I ever saw at any Treaty before, occasioned by their staying at their Villages, to secure their Corn.
As This convention of the Natives, was to settle an affair, in which the future Peace and Commerce of these Colonies, were most intimately concerned, Sir William very prudently summoned Deputy’s, as well from the Indian Tribes in Canada as from all those on the Susquehannah, and down the Ohio for many hundred Miles, That so, none of Those Nations might hereafter plead Ignorance or disapprobation of the Transaction.
After condoling with all the different Tribes, for the Losses They had met with, since their last Meeting, He reminded the Chiefs and Warriors in a very full Council, at which were present, the Governor of Jersey, The Pennsylvania Commissioners and the Commissioners of Virginia &ca, of the proposal he made to Them in 1765, respecting the Boundary,  He expatiated on the great Use it would be of, both to them and the King’s Subjects, If they continued, in the same opinion They were at the Time and mentioned, the Authority He had from the King’s Ministers, then to settle that most important matter with Them. And in order, that all the different Tribes, might clearly understand his Speech, He departed from the Usual Method of treating with Them and had it translated into the Mohock Tongue by an Indian, who spoke and wrote, both English and Mohock excellently well. This Indian, who is a Chief went into the general Council, With it, in his Hand, and there explained every particular Part of it.
The Six Nations and their Tributaries, justly reflected, That the Business they were met on, was of the last Consequence to Them and their posterity and therefore they were cautious and Slow, in their Determination. They were in Council several Days and Nights and were constantly sending for Sir William and Mr. Croghan, to explain matters to them and remove their Doubts. At last, after the Chiefs and Councillors had deliberated for nine Days and had resolved on certain Conditions respecting the Cession, They freely agreed to it and to the Boundary, But that all their different Tribes and the Warriors of each of Them, might know the express Terms, on which their Chiefs and Sachems had agreed to sell the Country, on the East Side of the River Ohio to the King, Sir William recommended it earnestly to the Councillors, That the Warriors should be called into Council with Them and be made particularly acquainted with his Speech and their Resolutions on it. Accordingly, a very general meeting was formed, of the Sachems of all the different Tribes and all their Warriors and after a full Explanation of every thing, The Chiefs and Warriors unanimously agreed to the Cession and Boundary and to the Conditions, on which the former had consented the Cession, should be made to the King.
On Tuesday the first of November, The Sachems of the Six United Nations returned their Answer to Sir William; at which were present, the greatest Number of Indians, That Ever met at any Treaty in America. I now inclose their Answer for your perusal, as I am persuaded, you will agree, it contains Sentiments of Independancy, Justice and Firmness, that wou’d do honor to any civilized Chieftains. And what renders it of more Significance, is its being the literal and unornamented Language of the Orator, as flowing from his Lips.
You have also inclosed a Copy of the Six Nations Deed of Cession to the King and also a Copy of their Deed to the Indian Traders, who suffered by the Robbery of the Shawanese and Delawares, in 1763.
You will be pleased to observe, That their Deed to the latter, was made and given to their Representative, Two Days before They executed the King’s Deed. This they insisted on, as they said, the One was an Act of Justice and the other was a conditional Sale. This large Present given by Sir William, consisted of the greatest Quantity of Indian Goods, and Dollars, I ever saw on such an occasion and they were most judiciously displayed On the Parade of the Fort, That so all the Indians might see Them and in the Center of the Parade, circumscribed by the Goods and Dollars on three Sides, Sir William attended by the Governor of the Jersey’s, the Commissioners from Virginia and Pennsylvania &ca and the Indian Chiefs [The Warriors and all the other Indians standing on the (blank in MS) Ramparts &ca pleasurably Viewing the Goods and those Persons] were assembled and there the King’s Deed was signed and the Valedictory Speeches were made.
In great Truth, I can assure you, To the Honor of Sir William and Mr. Croghan that no Treaty was ever Conducted with more Judgement and Candour and none I am convinced, ever finished with more solid satisfaction on the part of the Natives, than this did; From their firm Belief and Confidence that all the Conditions of their sale to the Crown, as express’d in their Speech and Deed, will be immediately and faithfully complied with, And that the respective Governments will with all possible dispatch, make proper Laws to confine their Inhabitants within the Boundary. There is now the fairest prospect, that these Colonies have ever had since the Year 1749, to perpetuate the Blessings of an Indian Peace to their Posterity and of rendering our Commerce with the Natives much more beneficial to the Mother Country, than it Ever has been as every article used in that Trade, except Philada. made Rum is the Manufactory of Great Britain and all the Skins and Furrs derived from it, are necessarily shipt thither and there yield more Duty’s, Than pay all the Expences of Indian Presents and the Salary’s, of the officers of that Department. But if thro’ Inattention or any other Cause, on the part of the King’s Ministers, The confirmation of the Boundary Line and any Matters or Grants respecting it and the Promises made by Sir William to the Six Nations, relative to Them (which the Good of the Service necessarily obliged Him to Make to Them) should be delayed or disputed, depend on it, The most unhappy Consequences will instantly result therefrom, As the Indians, who are a very jealous People, and have been assured every Thing will be settled, as they have generously established it, will construe such Delay as Doubt, as disputing their undoubted Right to the Country, they have ceded and to their fixing the Terms and Conditions of their Sale, and will necessarily induce them to conclude, they have been treated as Children, by having a Contract made with them, by the Kings Superintendant whose Master, delays ratifying, what He undertook, in a public solemn Manner to transact with Them. In short, the Consequences will be so fatal and are so obvious, that it’s unnecessary to take up your Time, in reciting Them. The Cession on the River Ohio from Kittaning to the Cherokee River only, is at least 1100 Miles in extent and for all this Country, The poor[?] Natives have surrendered up their Natural Rights, and the happy Effects which will result from such Cession, for the considerations and the very small Sum, mentioned in their Deed; One part of which is, Their honorably doing an act of Justice to those, they robbed in Time of War and thereby, setting a President [precedent] of inestimable Value (to the British Traders) for their latest posterity, and such, as ought to be an Example to all Civilised Nations.
If the King’s Ministers rightly improve this Cession, in a very few years interior Virginia Maryland Pennsylvania and New York, will not be dismayed by the Threats or Incursions of the Indians, As from the frontier Settlements On the Ohio, In case of a Rupture, the War can be readily and at a little expence carried into the Indian Villages and They thereby be compelled to seek a Retreat, To the Westward of the great Lakes.
As all the Colonies were greatly interested, some immediately as to Lands and others eventualy in the proper adjustment of the Boundary Line, with the Six Nations and their Tributary’s, Sir William Johnson wrote to all the Governments, from New York to Virginia inclusive, and requested, that either the respective Governors would attend the Congress or send Commissioners thither. Governor Franklin, at the earnest sollicitation of the King’s Council for New Jersey, went thither and was absent from Home, about three Months. His presence was extremely agreeable to the Indians and they in public Council, took that opportunity of thanking him, for the singular Justice He had done Them, in having the Murderers of Indians in his Province, executed; and as the Onondago Council had never given a Name to the Governor of that Colony, They then honorably named Him Sagorihwhioughstha which Signifies the Dispenser or Arbiter of Justice. Before the conference was ended, the Governor thanked them for the Name and acquainted them, that a [remainder missing].
Benjamin Franklin Esqr.
